Citation Nr: 1730023	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for allergic rhinitis and sinusitis.

2.  Entitlement to service connection for an eye disability, to include glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An August 1971 rating decision denied service connection for allergic rhinitis.  The Veteran was provided notice of the rating decision that same month.  He did not appeal the August 1971 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the August 1971 rating decision is new and material to his claim for service connection for allergic rhinitis.



CONCLUSIONS OF LAW

1.  The August 1971 rating decision is final with respect to the Veteran's claim to establish service connection for allergic rhinitis.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The evidence submitted since the prior decision is new and material, and the claim for service connection for allergic rhinitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for allergic rhinitis, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claim for entitlement to service connection for allergic rhinitis and sinusitis.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for allergic rhinitis in an August 1971 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the August 1971 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The August 1971 rating decision denied service connection for allergic rhinitis based on the RO's finding that the Veteran's pre-existing allergic rhinitis was not permanently aggravated beyond its normal progression by or during active duty service.

In the July 2011 rating decision, the RO determined that new and material evidence was presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Evidence received since the August 1971 final denial includes VA examinations, VA treatment records, and testimony before the Board.

VA treatment records from May 2001 through August 2014 reflect a history of allergic rhinitis, including a prescription for Loratadine.

In July 2010, the Veteran was afforded a VA respiratory examination.  The Veteran reported a history of allergic rhinitis which tended to occur during the fall and spring seasons.  He noted symptoms of sneezing and nasal congestion during those times and indicated that he took Loratadine.  Physical examination of the Veteran was normal.  The diagnosis was history of allergic rhinitis.  The examiner noted that the Veteran had no signs and symptoms of allergic rhinitis at that time, as he appeared "not to be in season."

In May 2011, the Veteran underwent another VA examination.  Physical examination revealed the Veteran to be symptomatic, as it was springtime and the pollen count was high.  The diagnosis was seasonal allergic rhinitis, well controlled on medication.  After reviewing the Veteran's claims file and conducting a physical examination, the VA examiner opined that there was no aggravation of the preexisting seasonal allergic rhinitis by service.  The VA examiner noted that the Veteran had been treated for allergic rhinitis two years before entering service, and that treatment had consisted of cortisone and antihistamines.  The examiner also observed that the Veteran was provided allergy testing and given desensitizing treatment during service.  The examiner noted the Veteran's statements that his condition had been the same for many years "and did not claim any worsening due to service."  

During an August 2014 hearing before the Board, the Veteran testified that he experienced rhinitis and sinusitis since he was a child.  He noted that his symptoms increased during service with exposure to fuel and that he received serum shots during service.  When asked whether his symptoms were worse after service when compared to before service, the Veteran responded that his symptoms were better after service when under the care of a physician, but that his symptoms were worse after service when he was untreated.

After a thorough review of the evidence of record, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for allergic rhinitis.  In particular, the Veteran provided competent testimony before the Board which reflects that his symptoms consistently worsened with exposure to fuel, and that they were worse after service discharge when untreated.  This evidence is new in that it was not of record at the time of the prior final denial.  It is also material, as it suggests that the Veteran's pre-existing allergic rhinitis symptoms worsened during his military service.  See Justus, 3 Vet. App. 512-13 (the credibility of the evidence is presumed).  Accordingly, the Veteran's claim for entitlement to service connection for allergic rhinitis is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for allergic rhinitis and sinusitis is reopened; to this extent only, the claim is granted.

REMAND

With regard to the Veteran's reopened claim for entitlement to service connection for allergic rhinitis, a new VA opinion in required.  Although the Veteran was provided with a VA examination addressing the etiology of his allergic rhinitis in May 2011, the Board finds the opinion provided to be inadequate.  Specifically, the May 2011 VA opinion provided insufficient explanation and rationale for the conclusion that the Veteran's allergic rhinitis was not aggravated by his military service.  The only rationale provided was a notation that the Veteran "did not claim any worsening due to service."  It is unclear whether the Veteran specifically denied worsening during service or whether he simply failed to mention that his symptoms worsened during service.  Regardless, the Veteran provided competent and credible testimony before the Board during his August 2014 hearing that his symptoms reliably worsened with exposure to fuel during service, and that they were worse after service than they were before service.  As this pertinent evidence was not considered by the VA examiner and directly contradicts the rationale stated by the VA examiner in the May 2011 VA opinion, a new VA opinion should be obtained with consideration of the Veteran's lay statements indicating that his symptoms worsened during service and that they were worse after service than before service entrance.

In April 2015, the Veteran was provided a VA examination to determine the etiology of his eye disability.  After providing a physical examination and diagnosing primary open angle glaucoma, retinitis pigmentosa, and senile cataract, the VA examiner opined that the condition was not likely related to his active duty service.  No rationale was provided for the opinion.  In a June 2015 addendum, the VA examiner explained that the Veteran's glaucoma was hereditary and not related to his military service.  However, the opinion does not address the positive evidence in the claims file, including the service treatment records which document complaints of and treatment for blurry vision, double vision, and intermittent horizontal diplopia with a history of head injury during service.  Accordingly, a new VA opinion is required to determine whether the Veteran's in-service symptoms were early manifestations of his later diagnosed glaucoma, retinitis pigmentosa, or senile cataract.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his allergic rhinitis with sinusitis.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the pre-existing allergic rhinitis was permanently aggravated beyond the natural progress of the condition by the Veteran's active duty service.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  The VA examiner must specifically address the Veteran's lay testimony that his symptoms worsened during service with exposure to fuel, and that they were worse after service than before service.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner must provide the reasons why an opinion would require speculation.

2.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of all diagnosed eye disabilities.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  The examiner must state all diagnosed eye disorders found on examination.  Based upon a complete review of the evidence of record, the VA examiner must state whether it is at least as likely as not (i.e., a 50 percent probability or more) that any eye disorder currently diagnosed, or diagnosed during the appeal, even if currently resolved, was caused or incurred as a result of the Veteran's active duty service.  The examiner should specifically comment on whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed eye disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  After the requested medical opinions have been obtained, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

5.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


